         Case 7:19-cv-11115-VB Document 39 Filed 07/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
MATTHEW I. BRENNAN,

                                   Plaintiff,
                 -against-                                            19   CIVIL 11115 (VB)

                                                                       JUDGMENT
TOWN OF CLARKSTOWN; CLARKSTOWN
SUPERVISOR GEORGE HOEHMANN;
CLARKSTOWN COUNCILMAN FRANK
BORELLI; CLARKSTOWN BUILDING
CODE TASK FORCE ATTORNEY LESLIE
KAHN; CLARKSTOWN ZONING BOARD OF
APPEALS CHAIRMAN KEVIN HOBBS; and
CLARKSTOWN CODE ENFORCEMENT
OFFICER RAYMOND L. FRANCIS,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated July 27, 2020, the defendants' motion to dismiss is

GRANTED. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from the order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 44445 (1962); accordingly, this case

is closed.

Dated: New York, New York

          July 28, 2020


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
                                                                     ctm~
                                                                       DeputyClerk
